DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 04/01/21. Accordingly, claims 1-4, 6-24 and 26-30 are currently pending; and claims 5 and 25 are canceled.
REASONS FOR ALLOWANCE
Claims 1-4, 6-24 and 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches or suggests a method for wireless communication by a user equipment, as claimed.  Li et al (2013/0223251) teaches the claimed method, except at least failing to teach that in the method, using the adaptive learning algorithm includes outputting an action based on one or more inputs; the feedback is associated with the action; and  updating the adaptive learning algorithm based on the feedback includes adjusting one or more weights applied to the one or more inputs.  It would not have been obvious for one skilled in the art to implement Li et al, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 21, none of prior art of record teaches or suggests an apparatus for wireless communication by a user equipment, as claimed.  Li et al  in view of Kim et al (2013/0343303) teaches the claimed apparatus, except at least failing to teach that in the apparatus, using the adaptive learning algorithm includes outputting an action based on one or more inputs; the feedback is associated with the action; and  updating the adaptive learning 
-Regarding independent claim 29, none of prior art of record teaches or suggests an apparatus for wireless communication by a user equipment, as claimed.  Li et al  in view of Kim et al teaches the claimed apparatus, except at least failing to teach that in the apparatus, using the adaptive learning algorithm includes outputting an action based on one or more inputs; the feedback is associated with the action; and  updating the adaptive learning algorithm based on the feedback includes adjusting one or more weights applied to the one or more inputs.  It would not have been obvious for one skilled in the art to implement either one or combination of Li et al and Kim et al , in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 30, none of prior art of record teaches or suggest a non-transitory computer readable medium storing computer executable code thereon for wireless communication by a user equipment (UE), as claimed.  Li et al  in view of Kim et al teaches the claimed computer readable medium, except at least failing to teach that in associated with, and corresponded to, the codes comprised in the computer readable medium, using the adaptive learning algorithm includes outputting an action based on one or more inputs; the feedback is associated with the action; and  updating the adaptive learning algorithm based on the feedback includes adjusting one or more weights applied to the one or more inputs.  It would not have been obvious for one skilled in the art to implement either one or combination of Li et .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/PHUONG PHU/
Primary Examiner
Art Unit 2632